Citation Nr: 1027106	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, C.T., and J.S.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to February 1966 
and from February 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran, C.T., and J.S. testified in January 2008 before the 
undersigned Veterans Law Judge at a Travel Board hearing at the 
RO; a transcript is of record.

In a January 2009 rating decision, the Board denied entitlement 
to service connection for degenerative disc disease of the lumbar 
spine.  The Veteran subsequently appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While that case was pending at the Court, the Veteran's attorney 
and the VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision and remand the Veteran's claim for 
readjudication.  In a January 2010 Order, the Court granted the 
motion, vacated the Board's January 2009 decision, and remanded 
this case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000) redefined the obligations of VA 
with respect to the duty to assist, and included an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  The statute 
particularly required VA to obtain any relevant records held by a 
Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), (c)(3) 
(West 2002 & Supp. 2009).

The Veteran testified at the January 2008 hearing that he 
receives Social Security disability benefits.  His testimony 
indicates that he was found to be disabled because of his back.  
The underlying records from the Social Security Administration 
(SSA) are not in evidence.  The VCAA requires that VA obtain the 
SSA records, unless it is reasonably certain and documented that 
such records do not exist or that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 5103A(b)(3).

The Court of Appeals for Veterans Claims, in Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007), found that once VA undertakes the 
effort to provide an examination, it must provide an adequate 
one.  In August 2007 the Veteran had a VA examination.  The VA 
examiner did not address a positive opinion from private 
treatment which had been associated with the claims file.  He 
also did not address the assertions of the Veteran in his nexus 
analysis.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) 
(finding a medical examination inadequate where the examiner 
"impermissibly ignored the appellant's lay assertions that he 
had sustained a back injury during service").  Furthermore, new 
medical evidence was added to the record subsequent to the VA 
examination.  Therefore, the Board finds that the August 2007 VA 
examination was not adequate and that another one is necessary in 
order to decide the Veteran's claim on the merits.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient 
information, and, if necessary, authorization, to 
enable the RO to obtain any additional evidence, 
not already of record, which pertains to the claim 
for service connection for degenerative disc 
disease of the lumbar spine.  Invite the Veteran to 
submit all pertinent evidence in his possession, 
and explain the types of evidence that it is his 
ultimate responsibility to submit.

2.  Request a copy of the records which were the 
basis of SSA's determination as to whether the 
Veteran is disabled under SSA criteria, to 
include treatment and examination reports.

3.  After all available records and/or responses 
from each contacted entity have been associated 
with the claims file, or the time period for the 
Veteran's response has expired, arrange for the 
Veteran to undergo VA examination.  The claims 
file, to include a copy of this Remand, must be 
made available to the examiner, and the report of 
the examination should include discussion of the 
Veteran's service treatment records, documented 
medical history, previous examinations, and his 
contentions regarding his claimed degenerative disc 
disease of the lumbar spine.  All appropriate tests 
and studies and/or consultation(s) should be 
accomplished (with all findings made available to 
the examiner(s) prior to the completion of his or 
her reports), and all clinical findings should be 
reported in detail.  

a.  The examiner should render an opinion 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the Veteran's 
degenerative disc disease of the lumbar 
spine was caused directly by or manifested 
during his active military service (or 
arose within one year after his separation 
from service); or whether such causation or 
manifestation is unlikely (i.e., less than 
a 50 percent probability), with an 
explanation of why this is so.


b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

c.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesswork or judgment based upon 
mere conjecture, the examiner should clearly 
and specifically so specify in the report, 
and explain why this is so.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

